Citation Nr: 1446868	
Decision Date: 10/22/14    Archive Date: 10/30/14

DOCKET NO.  97-10 274A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to a total disability rating based upon individual unemployability (TDIU), prior to August 21, 2006, due to service-connected disabilities.  


REPRESENTATION

Veteran represented by:	Robert V. Chisholm, Attorney


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

L. Jeng, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from January 1967 to December 1968.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of a June 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California, which granted a TDIU, effective June 24, 2010.  

The Veteran testified at a videoconference hearing before the undersigned Acting Veterans Law Judge (AVLJ) in December 2009.  A transcript of the hearing is associated with the claims file. 

In a May 2013 decision, the Board, in relevant part, granted an earlier effective date of August 21, 2006, for the grant of TDIU.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In a June 2014 Order, the Court vacated the May 2013 Board decision insofar as it denied a TDIU prior to August 21, 2006, and remanded the case to the Board for further proceedings consistent with a Joint Motion for Partial Remand. 

The Board has reviewed both the paper and electronic claims files in rendering this decision.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

As pointed out by the parties in the Joint Motion, a retrospective medical opinion addressing whether the Veteran was unable to secure and follow a substantially gainful occupation due solely to his service-connected disabilities from May 22, 2004, to August 21, 2006, has not been obtained.  The medical opinion must take into consideration an October 2004 letter from a family nurse practitioner noting various disabilities, including service-connected back disability and opining that the Veteran was unemployable due to his pain and malfunction.  Additionally, March 2005 and November 2005 VA examination reports reflected pain as a major functional limitation of the Veteran's spine disability and lack of range of motion.  On remand, the Veteran must be afforded such an examination.  

Accordingly, the case is REMANDED for the following actions:

1. Arrange for an opinion to be obtained from an appropriate medical professional who is qualified to offer an opinion regarding the functional impairment of the Veteran's service-connected disabilities with regard to his employment for the period from May 22, 2004, to August 21, 2006.  

In proffering an opinion, the examiner should review the electronic claims file (or copies of the relevant evidence should be made available to him) and address the Veteran's functional limitations due to his service-connected disabilities, singularly or jointly, as it/they related to his ability to function in a work setting and to perform work tasks from May 22, 2004, to August 1, 2006.  The examiner must address the October 2004 private treatment record noting various disabilities, including service-connected back disability and opining that the Veteran was unemployable due to these conditions, and the May 2005 and November 2005 VA examination reports reflecting pain as a major functional limitation of the Veteran's spine disability and lack of range of motion. 

If the examiner determines that the Veteran was functionally limited, he/she should attempt to establish a date of this limitation.  

All opinions expressed should be accompanied by supporting rationale.

2. Thereafter, readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided with a supplemental statement of the case

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
WILLIAM H. DONNELLY
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



